Case 0:20-cv-60569-JEM Document 20 Entered on FLSD Docket 09/18/2020 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION

                  Case Number: 20-60569-CIV-MARTINEZ-REID

  JEAN JAMESON,

        Petitioner,

  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  _____________________________________/

                       ORDER DENYING MOTION FOR
                 PERMISSION TO APPEAL IN FORMA PAUPERIS

        THIS MATTER is before the Court on Petitioner’s motion for permission to

  appeal in forma pauperis. [ECF No. 18]. Upon due consideration of the record,

  including this Court’s Order adopting the Magistrate Judge’s recommendation

  that no certificate of appealability issue, the Court denies the motion.

        Where a party has “moved for leave to proceed on appeal IFP, the appeal

  is . . . subject to a frivolity determination.” United States v. Johnson, No. 17-

  11911-C, 2017 WL 5125643, at *3 (11th Cir. Aug. 21, 2017); see 28 U.S.C.

  § 1915(e)(2)(B). “[A]n action is frivolous if it is without arguable merit either in

  law or fact.” Johnson, 2017 WL 5125643, at *3 (quoting Napier v. Preslicka, 314

  F.3d 528, 531 (11th Cir. 2002). That is the case here, as explained in the

  Magistrate Judge’s report and recommendation, which the Court adopted. [ECF

  Nos. 7, 11].

        Accordingly, it is
Case 0:20-cv-60569-JEM Document 20 Entered on FLSD Docket 09/18/2020 Page 2 of 2




        ORDERED AND ADJUDGED that Petitioner’s motion for permission to

  appeal in forma pauperis [ECF No. 18] is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of

  September, 2020.



                                           ____________________________________
                                           JOSE E. MARTINEZ
                                           UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record
  Jean Jameson, pro se
